Case 4:19-cv-00573-CVE-FHM Document 2-5 Filed in USDC ND/OK on 10/25/19 Page 1 of 3




                               EXHIBIT 5
                                                            Case 4:19-cv-00573-CVE-FHM Document 2-5 Filed in USDC ND/OK on 10/25/19 Page 2 of 3
e/doc:Property: Marylyn:Strome:003478748:044-9642
                                           :




                                                                               AAA Fire & Casualty Insurance Company                                 Homeowners Policy Declarations
                                                                               P.O. Box 24524 Oakland, CA 94623-1524                                 Edoc_Dec
                                                                               For claims or customer service call:                                       POLICY NUMBER: HO3 - 003478748
                                                                               (800) 207-3618                                                                       TIER: Q1
                                                                                                                                                     RENEWAL DECLARATION


                                                    LOCATION OF INSURED PROPERTY                                                      AGENCY NAME AND ADDRESS
                                                       4626 S OXFORD AVE                                                              AAA OKLAHOMA/9642/SOUTHEAST                                  044-9642
                                                       TULSA OK 74135                                                                 9820 E 41ST ST STE 102
                                                                                                                                      TULSA OK 74146         (918) 496-0496
                                                    NAMED INSURED AND MAILING ADDRESS
                                                                                                                                                            POLICY PERIOD
                                                                                                                                        FROM:                TO:          TIME:
                                                               MARYLYN STROME                                                              07/31/17               07/31/18           12:01 A.M.
                                                               4626 S OXFORD AVE                                                       This policy will continue for successive policy terms as long as the premiums
                                                               TULSA OK 74135-6829                                                     required are paid, subject to the rate, rules and forms then in effect.
                                                    DESCRIPTION OF PROPERTY                                                            PREMIUM TO BE PAID BY               INSURED
                                                    YR BUILT       YR ROOF BUILT               CONSTRUCTION TYPE                    PROT CLASS                ROOF TYPE               OCCUPANCY        USAGE      # OF RES

                                                     1965              2006              MASONRY, BRICK, OR STONE                       03           ASPHALT/FIBERGLASS                OWNER         PRIMARY         2

                                                    COVERAGES AND LIMITS OF LIABILITY
                                                    Insurance is provided only with respect to the following coverages for which a specific limit of liability is shown. Subject to all conditions of this policy.
                                                                                              SECTION I                                                                             SECTION II
                                                               A                         B                       C                        D                               E                                F
                                                                                      OTHER                PERSONAL                                          PERSONAL LIABILITY                MEDICAL PAYMENTS TO
                                                        DWELLING                                                                   LOSS OF USE
                                                                                   STRUCTURES              PROPERTY                                          EACH OCCURRENCE                         OTHERS
                                                         282,908 *                   28,291                   198,036                   84,872                        300,000                           1,000
                                                    * Your Section I coverage limits may have been changed to reflect changes in construction costs & other matters affecting replacement costs.
                                             Deductible - Section I                            (In case of loss under Section I, we cover only that part of the loss over the deductible(s))
                                             ALL PERILS $ 1000                                 Wind/Hail $       2829
                                                    FORMS AND ENDORSEMENTS
                                                    NUMBER/
                                                                              FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUANCE                                                               PREMIUM
                                                    EDITION DATE
                                                     HO 04 20 10 00           SPECIFIED ADDTL INS - COVG A (150% EXTND REPL COST)                                                                                  130.00
                                                      HO 04 90 10 00          PERS PROP REPLACEMENT COST COV                                                                                                       176.00
                                                     HW 04 93 09 06           ACV WIND/HAIL LOSS TO ROOF                                                                                                          14.00CR
                                                     HW 04 95 12 09           WATER BACK UP & SUMP OVERFLOW - LIMIT: 5000 - DEDUCTIBLE: 1000                                                                        45.00
                                                      AAAEXX 07 14            NAME CHANGE ENDORSEMENT                                                                                                               INCL.
                                                      HO 00 03 10 00          HO3 SPECIAL FORM (10/06)                                                                                                              INCL.
                                                      HO 03 12 10 00          WINDSTORM/HAIL % DEDUCTIBLE:1%                                                                                                        INCL.
                                                      HO 04 16 10 00          PREMISES ALARM OR FIRE PROTECT                                                                                                        INCL.
                                                      HO 04 96 10 00          NO LIABILITY FOR HOME DAYCARE                                                                                                         INCL.
                                                     HW A3 00 12 09           HO-3 AMENDATORY ENDORSEMENT                                                                                                           INCL.
                                                                              Continued on next page...

                                            ADDITIONAL EXPOSURES                                                                                                                BASIC POLICY PREMIUM
                                                     SWIMMING POOL            SPA/HOT TUB       TRAMPOLINE         WOOD STOVE         # OF LIVESTOCK         # DOGS             ENDORSEMENT PREMIUM
                                                               N                     N                N                  N                    0                 1               TOTAL POLICY PREMIUM


                                                    DISCOUNTS
                                                      AAA MEMBERSHIP, COMPANION POLICY, PROTECTIVE DEVICE(S).




                                                                                                                                                                                        Countersignature
                                                    This Declaration is part of your policy. It supersedes and controls anything to the contrary.
                                                    It is otherwise subject to all other terms of the policy.
                                                                                                                                                                                            Authorized Representative
                                                    HW 02 OK 04 07            Policy Number: HO3 - 003478748                   Named Insured: MARYLYN STROME                                               Page 1 of 2

                                                                                                                                                                                                         INSURED COPY
                                                            Case 4:19-cv-00573-CVE-FHM Document 2-5 Filed in USDC ND/OK on 10/25/19 Page 3 of 3
e/doc:Property: Marylyn:Strome:003478748:044-9642
                                           :




                                                                               AAA Fire & Casualty Insurance Company                                 Homeowners Policy Declarations
                                                                               P.O. Box 24524 Oakland, CA 94623-1524
                                                                               For claims or customer service call:                                       POLICY NUMBER: HO3 - 003478748
                                                                               (800) 207-3618                                                                       TIER: Q1
                                                                                                                                                     RENEWAL DECLARATION


                                                    LOCATION OF INSURED PROPERTY                                                      AGENCY NAME AND ADDRESS
                                                       4626 S OXFORD AVE                                                              AAA OKLAHOMA/9642/SOUTHEAST                                  044-9642
                                                       TULSA OK 74135                                                                 9820 E 41ST ST STE 102
                                                                                                                                      TULSA OK 74146         (918) 496-0496


                                                    NAMED INSURED AND MAILING ADDRESS                                                                       POLICY PERIOD
                                                       MARYLYN STROME                                                                   FROM:                TO:          TIME:
                                                       4626 S OXFORD AVE                                                                   07/31/17               07/31/18           12:01 A.M.
                                                       TULSA OK 74135-6829                                                             This policy will continue for successive policy terms as long as the premiums
                                                                                                                                       required are paid, subject to the rate, rules and forms then in effect.
                                                    DESCRIPTION OF PROPERTY                                                            PREMIUM TO BE PAID BY               INSURED
                                                    YR BUILT       YR ROOF BUILT               CONSTRUCTION TYPE                    PROT CLASS                ROOF TYPE               OCCUPANCY        USAGE      # OF RES

                                                     1965              2006              MASONRY, BRICK, OR STONE                       03           ASPHALT/FIBERGLASS                OWNER         PRIMARY         2

                                                    COVERAGES AND LIMITS OF LIABILITY
                                                    Insurance is provided only with respect to the following coverages for which a specific limit of liability is shown. Subject to all conditions of this policy.
                                                                                              SECTION I                                                                             SECTION II
                                                               A                         B                       C                        D                               E                                F
                                                                                      OTHER                PERSONAL                                          PERSONAL LIABILITY                MEDICAL PAYMENTS TO
                                                        DWELLING                                                                   LOSS OF USE
                                                                                   STRUCTURES              PROPERTY                                          EACH OCCURRENCE                         OTHERS
                                                         282,908 *                   28,291                   198,036                   84,872                        300,000                           1,000
                                                    * Your Section I coverage limits may have been changed to reflect changes in construction costs & other matters affecting replacement costs.
                                             Deductible - Section I                            (In case of loss under Section I, we cover only that part of the loss over the deductible(s))
                                             ALL PERILS $ 1000                                 Wind/Hail $       2829
                                                    FORMS AND ENDORSEMENTS
                                            NUMBER/                           FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUANCE                                                               PREMIUM
                                            EDITION DATE
                                              HW 01 35 04 07                  SPECIAL PROVISIONS - OK                                                                                                               INCL.
                                                     HW 09 15 03 08           VICIOUS DOG LIABILITY EXCL                                                                                                            INCL.
                                                     HW 24 82 05 06           PERSONAL INJURY                                                                                                                       INCL.




                                            ADDITIONAL EXPOSURES                                                                                                               BASIC POLICY PREMIUM $             1,570.00
                                                     SWIMMING POOL            SPA/HOT TUB       TRAMPOLINE         WOOD STOVE         # OF LIVESTOCK         # DOGS           ENDORSEMENT PREMIUM $                337.00
                                                               N                     N                N                  N                    0                 1              TOTAL POLICY PREMIUM $             1,907.00


                                                    DISCOUNTS
                                                      AAA MEMBERSHIP, COMPANION POLICY, PROTECTIVE DEVICE(S).




                                                                                                                                                                                        Countersignature
                                                    This Declaration is part of your policy. It supersedes and controls anything to the contrary.
                                                    It is otherwise subject to all other terms of the policy.
                                                                                                                                                                                            Authorized Representative
                                                    HW 02 OK 04 07            Policy Number: HO3 - 003478748                   Named Insured: MARYLYN STROME                                               Page 2 of 2

                                                                                                                                                                                                         INSURED COPY
